On the 30th day of March, 1911, appellants were convicted for violating the prohibitory liquor law and their punishment was assessed at a fine of $75 each and 30 days confinement each in the county jail of Caddo county. Appellants have appealed. The Assistant Attorney General has filed the following motion to dismiss the appeal:
"Comes now Charles West, Attorney General, and appearing specially and for the purposes of this motion alone, moves the court to dismiss the pretended appeal in this case for the following reasons: Because the record shows that this is an attempted appeal from a judgment of conviction for a misdemeanor rendered in the county court of Caddo county on March 30, 1911, and the petition in error and case-made were not filed in this court until June 1, 1911, more than 60 days after the rendition of such judgment, no order extending the time within which the petition in error and case-made should be filed in this court having been made. Wherefore, the Attorney General says that this court is without jurisdiction except to dismiss the appeal."
Counsel for appellant, Ben Ford, has also filed the following motion to dismiss his appeal: "Comes now Ben Ford, one of the plaintiffs in error in the above entitled cause, and for and on behalf of himself and himself alone, dismisses the appeal in the above entitled cause as to himself, and asks that mandate issue at once."
We find that the motion of the Attorney General is well taken. This appeal not having been perfected within the time prescribed by law, we are without jurisdiction to make any order in this case except to dismiss the appeal. The appeal is therefore dismissed, with directions to the lower court to proceed with the execution of its judgment against both of the appellants.